                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS


ORCHESTRATE HR, INC., et al.,                )
                                             )
                              Plaintiffs,    )
                                             )
v.                                           )               Case No. 19-cv-4007-HLT-TJJ
                                             )
BLUE CROSS AND BLUE SHIELD                   )
OF KANSAS, INC.,                             )
                                             )
                              Defendant.     )

                              MEMORANDUM AND ORDER

        This matter is before the Court on Plaintiffs’ Motion for Leave to File Their Third

Amended Complaint (ECF No. 253). Plaintiffs seek leave to file a Third Amended Complaint

following the District Court’s order granting in part Defendant’s Rule 12(b)(6) Motion to

Dismiss Plaintiffs’ Second Amended Complaint.1 Defendant opposes the motion. For the

reasons set forth below, the Court will permit Plaintiffs to file their proposed Third Amended

Complaint.

Background

        The history of this case is well documented. Briefly summarized, Plaintiffs’ original

complaint and two amended complaints have been met with five motions to dismiss. Due to the

nature of the first two rounds of dispositive motions, discovery did not get underway until nearly

13 months after the case began. Since that time several discovery disputes have arisen and both

District Judge Teeter and the undersigned Magistrate Judge have issued several substantive

orders. Two motions to compel remain pending because they raise issues that are better decided

after this ruling on Plaintiffs’ motion to amend, and sanctions against defense counsel are



1
    ECF No. 244.
forthcoming following an earlier ruling on another motion to compel. To characterize counsel’s

dealings with each other as contentious or their court filings as lengthy would be an

understatement. And despite repeated reminders and entreaties to counsel, Rule 1 does not

appear to be their north star. To the extent counsel use court filings to berate and accuse each

other, they are on notice that such writing undermines their credibility and distracts the court

from the merits of their arguments.

          This motion presents the straightforward question of whether Plaintiffs should be allowed

to amend their complaint a third time to address deficiencies District Judge Teeter identified in

the operative complaint that caused her to dismiss without prejudice certain claims.

Standard for Ruling on a Motion to Amend

          Rule 15 of the Federal Rules of Civil Procedure allows a party to amend the party’s

pleading once as a matter of course within 21 days after serving it or before a responsive

pleading is served.2 Subsequent amendments are allowed only by leave of court or by written

consent of the adverse party.3 The court should “freely give leave [to amend] when justice so

requires,”4 and the Supreme Court has emphasized that “this mandate is to be heeded.”5 The

court is to consider a number of factors in deciding whether to allow an amendment, including

timeliness, prejudice to the other party, bad faith, and futility of amendment.6 A proposed


2
    Fed. R. Civ. P. 15(a)(1).
3
    Fed. R. Civ. P. 15(a)(2).
4
    Id.
5
    Foman v. Davis, 371 U.S. 178, 182 (1962).
6
 Minter v. Prime Equip. Co., 451 F.3d 1196, 1204 (10th Cir. 2006) (quoting Foman, 371 U.S. at
182).

                                                  2
amendment is futile if the amended complaint would be subject to dismissal.7 The purpose of

Rule 15(a) “is to provide litigants the maximum opportunity for each claim to be decided on its

merits rather than on procedural niceties.”8

          When the deadline for amending pleadings set in the scheduling order has passed, as is

the case here, Federal Rule of Civil Procedure 16(b)(4) is implicated. Rule 16(b)(4) provides that

a scheduling order “may be modified only for good cause and with the judge’s consent.”

          A court will apply a two-step analysis based on both Rule 16(b) and Rule 15(a) when

faced with a request to amend a complaint past the scheduling order deadline.9 In other words,

the court will first determine whether the moving party has established “good cause” within the

meaning of Rule 16(b)(4) to justify allowing the untimely motion. Only after determining good

cause has been established will the court proceed to determine if movant has satisfied the more

lenient Rule 15(a) standard.10

          To establish good cause under Rule 16(b)(4), the moving party must show the deadline

could not have been met even if it had acted with due diligence.11 The lack of prejudice to the

nonmovant does not show good cause.12 A district court’s determination as to whether a party


7
     Anderson v. Suiters, 499 F.3d 1228, 1238 (10th Cir. 2007).
8
     Minter, 451 F.3d 1196 at 1204 (internal citation omitted).
9
 See, e.g., Lone Star Steakhouse and Saloon, Inc. v. Liberty Mut. Ins. Group, No. 12-1185-
WEB, 2003 WL 21659663, at *2 (D. Kan. March 13, 2003).
10
   See Boatright v. Larned State Hosp., No. 05-3183-JAR, 2007 WL 2693674, at *6 (D. Kan.
Sept. 10, 2007) (recognizing the Rule 15(a) standard as more lenient than the “good cause”
standard of Rule 16(b)).
11
     Id. at *5.
12
     Lone Star Steakhouse, 2003 WL 21659663, at *2.

                                                   3
has established good cause sufficient to modify a scheduling order amendment deadline is within

the court’s discretion, and will be reviewed only for the abuse of discretion.13

Analysis

         The Court begins by examining whether Plaintiffs have met the good cause burden to

amend the operative Scheduling Order in this case.

         A.     Rule 16(b)(4)

         Plaintiffs acknowledge they need to satisfy the good cause standard of Rule 16(b)(4), and

assert that through diligence they obtained discovery which revealed the information that forms

the basis of their additional defamation, tortious interference, and fraud by non-disclosure

claims. Plaintiffs sought to file their Second Amended Complaint on December 12, 2020, three

days before the deadline established by the operative Scheduling Order.14 The Court granted

Plaintiffs’ motion, Plaintiffs filed their Second Amended Complaint, and Defendant moved to

dismiss. Pointing to Judge Teeter’s ruling on the motion to dismiss, Plaintiffs describe their

proposed Third Amended Complaint as an effort “to ensure that the information [Judge Teeter

found missing] is presented in a fashion designed to specifically address [Judge Teeter’s]

statements in the April Order.”15 Plaintiffs also assert some of the documents they reference in

their proposed Third Amended Complaint as further support for their defamation and tortious

interference claims were not produced by Defendant until February 15, 2021.




13
  Ingle v. Dryer, No. 07-cv-00438-LTB-CBS, 2008 WL 1744337, at *2 (D. Colo. April 11,
2008).
14
     See Third Amended Scheduling Order (ECF No. 180).
15
     ECF No. 253 at 16.

                                                 4
         Defendant contends Plaintiffs’ failure to sufficiently plead their claims in the Second

Amended Complaint does not constitute good cause to permit Plaintiffs another opportunity to

cure their pleading deficiencies. Defendant also asserts that Plaintiffs previously possessed some

of the documents Plaintiffs refer to as newly obtained.

         In reply, Plaintiffs argue Defendant has effectively conceded it did not produce the

information Plaintiffs needed to meet heightened pleading standards until Defendant was forced

to do so by court orders. And Plaintiffs note their proposed amended pleading “essentially seeks

to bring the very same causes of action raised in the Second Amended Complaint,” contrasting

this case from others in which a party inadvertently fails to plead a cause of action and belatedly

seeks to add a new claim.

         When considering good cause, it is relevant that Plaintiffs are attempting to rectify the

shortcomings of their Second Amended Complaint rather than seeking to assert new claims.

Although District Judge Teeter found that Plaintiffs’ “second amended complaint did little to

meaningfully address problems identified in the prior ruling on the earlier motion to dismiss,

leaving the case in essentially the same position it was in November 2019,”16 she recognized the

likelihood Plaintiffs would seek to correct the problems she identified. The undersigned finds

Plaintiffs have made a sufficient showing of good cause under Rule 16. But the question posed

by Rule 16 is whether good cause exists to belatedly seek to amend the Scheduling Order; the

question is not whether good cause exists to add new allegations or counts to the complaint. That

is the subject of the Court’s examination of the requirements of Rule 15.

         B.     Rule 15

         Plaintiffs assert they promptly moved to amend without undue delay following Judge


16
     ECF No. 244 n.10.
                                                  5
Teeter’s order, their motion is not made in bad faith or with dilatory motive, and granting the

motion would cause no undue prejudice because Defendant has served no discovery since filing

its motion to dismiss the Second Amended Complaint and has taken no depositions. Plaintiffs

also deny their proposed amended pleading is futile.

               1.      Undue Delay

       Rather than to address the time between Judge Teeter’s ruling and this motion, Defendant

argues the Court should find undue delay because Plaintiffs failed to properly plead their claims

in the Second Amended Complaint. Plaintiffs contend they could not have known of deficiencies

in their pleading until Judge Teeter issued her ruling, repeating that they seek only to correct

those deficiencies. The timeliness component of Rule 15(a)(2) is intended to consider more than

mere passage of time; the court is to examine whether a delayed motion created a burden. “The

longer the delay the more likely the delay will impose burdens on the opponent and the court,

thus providing a sufficient reason for the court to withhold permission to amend. The court must

focus primarily on the reasons for the delay. Denial of leave to amend is appropriate where the

plaintiff has no adequate explanation for the delay.”17 Although Judge Teeter’s ruling

demonstrates Plaintiffs were not successful in meeting the requisite pleading requirements in

their Second Amended Complaint, clearly Plaintiffs did not file that pleading with the

expectation their new claims would be dismissed. Once dismissed, Plaintiffs moved relatively

quickly to file this motion in light of the scope, complexity, and circumstances of the case. The

Court finds no undue delay.

               2.      Bad Faith




17
  In re Urethane Antitrust Litig., 04-MD-1616-JWL, 2007 WL 1424327, at *3 (D. Kan. May
14, 2007) (quoting and citing Minter v. Prime Equip. Co., 451 F.3d 1196, 1205 (10th Cir.2006)).
                                               6
         Defendant does not contend Plaintiffs filed their motion in bad faith, and the Court finds

none.

                 3.       Prejudice

         Conversely, Defendant does argue it will suffer undue prejudice if the Court grants the

motion to amend. Defendant asserts a Third Amended Complaint would significantly delay the

case because Defendant would file another Rule 12(b)(6) motion to dismiss, requiring further

ruling by Judge Teeter. And if the Court allows the amended pleading, Defendant contends its

filing would “impose tremendous burden and undue prejudice”18 on Defendant and the court.

But as Plaintiffs note, Defendant does not identify the burden or undue prejudice, nor does

Defendant acknowledge its own contributions to the slow pace of this litigation. That Defendant

may have more claims to defend does not establish the requisite prejudice. The undersigned joins

Judge Teeter in her concern for further delay in this case.19 However, Defendant’s generalized

assertion of prejudice does not overcome Rule 15’s purpose of “provid[ing] litigants the

maximum opportunity for each claim to be decided on its merits.”20 The Court does not find

Defendant will suffer undue prejudice from a Third Amended Complaint.

                 4.       Futility

         Finally, Defendant asserts the proposed amendment would be futile. It is well settled that


18
     ECF No. 256 at 15.
19
   See ECF No. 244 (“Although whether to grant any contested request to amend will be within
the discretion of the assigned Magistrate Judge, the undersigned notes that this case is now more
than two years old and is on its third version of the complaint. . . . . At the risk of yet another
round of amended pleadings and motions to dismiss, the Court encourages the parties to review
Rule 1 and their respective interests and consider how to best move this dispute towards
resolution.”).
20
     Minter, 451 F.3d 1196 at 1204 (internal citation omitted).

                                                  7
a court may deny a motion to amend as futile if the proposed amendment would not withstand a

motion to dismiss or if it otherwise fails to state a claim.21 Dismissal of a claim under Rule

12(b)(6) is appropriate only when it appears “beyond a doubt” that a party can prove no set of

facts in support of the theory of recovery that would entitle it to relief.22 The issue before this

Court is therefore not whether Plaintiffs ultimately will prevail, but whether they are entitled to

offer evidence to support the proposed amended claims.23

         With respect to Plaintiffs’ claim of fraud by nondisclosure, which first appeared in the

Second Amended Complaint and which Judge Teeter dismissed because Plaintiffs did not plead

it with particularity, Defendant contends Plaintiffs still have not added factual allegations for

each element of the claim. And with respect to the tortious interference with existing contract

claims, Defendant asserts the proposed Third Amended Complaint again fails to plead facts

demonstrating actual willful and intentional act of interference by Defendant. Finally, Defendant

addresses Plaintiffs’ attempt to expand their defamation claim by repeating arguments from its

motion to dismiss based on Texas law. Judge Teeter did not address those arguments in her

ruling.24




21
  Bratcher v. Biomet Orthopedics, LLC, No. 19-cv-4015-SAC-TJJ, 2019 WL 2342976, at *5
(D. Kan. June 3, 2019) (citing Lyle v. Commodity Credit Corp., 898 F. Supp. 808, 810 (D. Kan.
1995)).
22
  Conley v. Gibson, 355 U.S. 41, 45-46 (1957); Maher v. Durango Metals, Inc., 144 F.3d 1302,
1304 (10th Cir. 1998).
23
     Beach v. Mutual of Omaha Ins. Co., 229 F. Supp. 2d 1230, 1234 (D. Kan. 2002).
24
   Defendant’s motion to dismiss did not challenge any surviving claims carried forward from
the First Amended Complaint into the Second Amended Complaint. Its futility argument (as well
as its other arguments) therefore address only the claims newly asserted in the Second Amended
Complaint.

                                                  8
         Plaintiffs deny futility, pointing to the 74 pages in which they added “sender, recipient,

date” and “who, what, where and when” information, along with other facts, contentions, and

evidence, all designed to address deficiencies Judge Teeter identified in her order and Defendant

asserted in its motion to dismiss. To its defamation claims, Plaintiffs added the following

information about each statement it alleges are defamatory: the identity of the communication,

names of sender and recipient, date, specific defamatory words used and implication made, and

why Plaintiffs consider the communication defamatory. As Judge Teeter noted, defamation is not

subject to the Rule 9(b) standard. Yet a complaint must address the elements of defamation under

Texas law, namely: “(1) the defendant published a statement; (2) that was defamatory concerning

the plaintiff; (3) while acting with malice, if the plaintiff was a public figure, or negligence, if the

plaintiff was a private individual, regarding the truth of the statement.”25 The undersigned has

reviewed the defamation allegations in the proposed Third Amended Complaint and finds they

are not subject to exclusion on the basis of futility.

         Similarly, the undersigned has reviewed the proposed amended allegations of tortious

interference with Vivature’s contracts with Emporia State University, Allen County Community

College, Benedictine College, Pittsburg State University, Midamerica Nazarene University,

Tabor College, Kansas Wesleyan University, Southwestern College, McPherson College, Baker

University, Fort Hays University, and Newman University. The allegations sufficiently address

the elements of tortious interference with a contract, namely: “(1) an existing contract subject to

interference, (2) a willful and intentional act of interference with the contract, (3) that

proximately caused the plaintiff’s injury, and (4) caused actual damages or loss.”26 Accordingly,


25
     Encompass Off. Sols., Inc. v. Ingenix, Inc., 775 F. Supp. 2d 938, 958 (E.D. Tex. 2011).
26
     McGehee v. Hagan, 367 S.W. 3d 848, 854 (Tex. App. 2012).
                                              9
the tortious interference with contract claims in the proposed Third Amended Complaint are not

subject to exclusion on the basis of futility.

        Finally, in their reply Plaintiffs describe the steps they have taken to try to resurrect their

claim of fraud by non-disclosure by adding significant facts, contentions, and other information

to meet the heightened pleading standard of Rule 9(b). The undersigned finds the proposed Third

Amended Complaint sufficiently identifies the significance of the alleged undisclosed facts,

describes how or why Defendant was obligated to disclose those facts, and states how the alleged

omissions caused injury to Plaintiffs. In other words, Plaintiffs’ attempt to reallege fraud by non-

disclosure is not futile.

        The proposed Third Amended Complaint states facts with sufficient specificity to make

Plaintiffs’ defamation, tortious interference with contract, and fraud by non-disclosure claims

plausible on their face.27 Defendant has not met its burden to show Plaintiffs’ proposed

amendment is futile.

        The Court concludes Plaintiffs have established good cause to justify their untimely

motion, and Plaintiffs’ proposed Third Amended Complaint is not futile. Plaintiffs should be

afforded the opportunity to offer evidence to support their allegations. Defendant will not suffer

undue prejudice from the amendment, and the Court finds that justice requires granting

Plaintiffs’ motion.

        IT IS THEREFORE ORDERED that Plaintiffs’ Motion for Leave to File Their Third

Amended Complaint (ECF No. 253) is GRANTED. In accordance with D. Kan. Rule 15.1(b),




27
  See Somrak v. Kroger Co., No. 17-2480-CM-GEB, 2018 WL 1726346, at *4 (D. Kan. April
10, 2018).
                                          10
Plaintiffs shall electronically file and serve the Third Amended Complaint within five business

days of the date of this order.

       IT IS SO ORDERED.

       Dated this 18th day of June, 2021 at Kansas City, Kansas.




                                                              Teresa J. James
                                                              U. S. Magistrate Judge




                                               11
